DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 10 , line 4, “the management server including;” is replace by “the management server including:”.

Allowable Subject Matter
Claims 1 – 11 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest a sensor device management method in which measurement data measured by a sensor device is obtained and managed by a management server, comprising in combination: 
holding a parameter of the sensor device and change management information related to a change in the parameter in the management server, and transmitting the changed parameter and the change management information to the sensor device, 
holding the parameter and the change management information transmitted from the management server in the sensor device, and transmitting the change management information to the management server together with the measurement data, and 
collating in the management server the received change management information and preliminarily-held change management information to determine the change in the parameter on the basis of a result of the collation.

The prior arts of record also fail to teach or reasonably suggest a sensor device management system in which a management server obtains and manages measurement data measured by a sensor device, comprising in combination: 
the management server including:
a first storage unit that holds a parameter of the sensor device and change management information related to a change in the parameter; and 
an interface that transmits the changed parameter and the change management information to the sensor device, 
the sensor device including: a
a sensor; 
a second storage unit that holds the parameter and the change management information transmitted from the management server; and 
a communication unit that transmits a packet including measurement data including data measured by the sensor and the change management information to the management server, and 
wherein the management server further includes a determination unit that collates the received change management information and preliminarily-held change management information to determine the change in the parameter on the basis of a result of the collation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793.  The examiner can normally be reached on M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        February 24, 2021